Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 ends in a semi colon and should end in a period.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Smith et al (WO 93/06331).

As concerns claim 1, Smith et al (WO 93/06331) discloses a method for deploying a bottom hole assembly within a well, the method comprising:
coupling a bottom hole assembly (22) to a setting tool (26, 40a);
positioning the bottom hole assembly within a lubricator (24);
installing the lubricator, within which the bottom hole assembly is positioned, on the well (Page 16, Lines 19-21);
after installing the lubricator, opening a barrier of the well;
positioning, with the setting tool, the bottom hole assembly downhole through the open barrier (Page 16, Lines 21-29);
securing, with a ram positioned below the barrier, the bottom hole assembly to secure the bottom hole assembly within the well;
decoupling the bottom hole assembly from the setting tool;
closing the barrier; and
uninstalling the lubricator from the well (Page 16, Lines 21-29).

Claims 8-11 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Brady et al (WO 2015/073018).

As concerns claim 8, Brady et al (WO 2015/073018) discloses a method comprising:
securing a first module (112a) at an uphole end of the first module with a ram positioned below a barrier of a well to secure the first module within the well (Paragraph [0024]);
coupling the uphole end of the first module to a downhole end of a second module (Paragraph [0027]);
releasing, from the ram, the first module coupled to the second module (Paragraph [0028]); and
securing, with the ram, the second module at an uphole end of the second module to secure, within the well, the second module coupled to the first module (Paragraph [0029]).

As concerns claim 9, Brady discloses the method of claim 8, wherein coupling the uphole end of the first module to the downhole end of the second module is accomplished independent of rotational movement of the first module and the second module. (Paragraph [0027]-[0029])

As concerns claim 10, Brady discloses the method of claim 8, further comprising:
coupling the first module to a setting tool;
positioning the first module within a lubricator;
installing the lubricator, within which the first module is positioned, on the well;
after installing the lubricator, opening the barrier;
positioning the first module downhole through the open barrier with the setting tool;
after securing the first module with the ram, decoupling the first module from the setting tool;
closing the barrier; and
uninstalling the lubricator from the well; (Paragraph [0027]-[0029])

As concerns claim 11, Brady discloses the method of claim 10, further comprising:
coupling the second module to the setting tool;
positioning the second module within the lubricator;
installing the lubricator, within which the second module is positioned, on the well;
after installing the lubricator, within which the second module is positioned, opening the barrier;
positioning the second module downhole through the open barrier with the setting tool; and
after securing the second module with the ram, decoupling the second module from the setting tool. (Paragraph [0027]-[0029])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al (WO 93/06331) in view of Orr et al (US 2004/0134666).

As concerns claim 2, Smith et al (WO 93/06331) discloses the method of claim 1, wherein the bottom hole assembly comprises a plurality of bottom hole assembly modules configured to be coupled to each other end-to-end. (Smith shows wherein element 22 is a series of end-to-end elements.)
Smith fails to specify wherein the elements are joined in a manner that is independent of rotation. (Smith shows wherein the elements are joined by threading.)
Orr et al (US 2004/0134666) however teaches wherein a running tool (60) may be a series of modules coupled end to end, independent of rotation. (Orr - Paragraph [0040]).
Therefore it would have been obvious to modify Smith as taught by Orr to obtain the invention as specified in the claim for the expected benefit of providing known connection means for subsea equipment. 

As concerns claim 3, the combination discloses the method of claim 2, further comprising repeating the method on each of the bottom hole assembly modules. (As taught, the modules of Orr would be acted upon by the steps of Smith.)

As concerns claim 4, the combination discloses the method of claim 3, further comprising coupling the plurality of bottom hole assembly modules to each other end-to-end to form the bottom hole assembly.

As concerns claim 5, the combination discloses the method of claim 4, wherein the bottom hole assembly has a longitudinal length of 60 feet (Smith - Page 6, Line 3).
The Examiner takes Official Notice that adjusting the length of a bottom hole assembly is old and well known in the art.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided a bottom hole assembly of a length larger than 100 feet if the individual modules and tools incorporated therein, for well operations, were of such a length, for the expected benefit of providing the appropriate and required tool modules into the downhole environment.
Thus, one of ordinary skill in the art would have recognized that using a tool of a length greater than 100 feet would have provided predictable results and a reasonable expectation of success.
Therefore it would have been obvious to modify Smith in view of Orr to obtain the invention as specified in the claim.  

As concerns claim 6, the combination discloses the method of claim 4, wherein one or more of the bottom hole assembly modules are hollow. (Smith - Figure 4A illustrates such hollow nature; see dashed lines)

As concerns claim 7, the combination discloses the method of claim 3, wherein at least a portion of the bottom hole assembly is hollow. (Smith - Figure 4a)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AARON L LEMBO/
Primary Examiner
Art Unit 3679